



Exhibit 10.23
    


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 27, 2020 (the “Amendment Effective Date”), is made among GenMark
Diagnostics, Inc., a Delaware corporation (“GenMark”), Clinical Micro Sensors,
Inc., a Delaware corporation (“CMS”), and Osmetech Inc., a Delaware corporation
(“Osmetech”, and together with GenMark and CMS, individually and collectively,
jointly and severally, “Borrower”), Solar Capital Ltd., a Maryland corporation
(“Solar”), in its capacity as collateral agent (in such capacity, “Collateral
Agent”) and the Lenders listed on Schedule 1.1 of the Loan and Security
Agreement (as defined below) or otherwise a party hereto from time to time
including Solar in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”).
Borrower, the Lenders and Collateral Agent are parties to a Loan and Security
Agreement dated as of February 1, 2019 (as amended by that certain First
Amendment to Loan and Security Agreement dated as of October 29, 2019 (the
“First Amendment”), as further amended by that certain Second Amendment to Loan
and Security Agreement dated as of December 16, 2019, and as further amended,
restated or modified from time to time, the “Loan and Security Agreement”).
Borrower has requested that the Lenders agree to certain amendments to the Loan
and Security Agreement. The Lenders have agreed to such request, subject to the
terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1
Definitions; Interpretation.



(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.


(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.


SECTION 2Amendments to the Loan and Security Agreement.


(a)Effective as of the Amendment Effective Date, the Loan and Security Agreement
shall be amended by amending and restating the following definitions as follows:


(i)“Amortization Date” is, March 1, 2021; provided that if the Interest Only
Extension Conditions are satisfied and the Borrower so elects in writing, then
March 1, 2022.


(ii)“Interest Only Extension Conditions” are satisfaction of each of the
following: (a) no Default or Event of Default shall have occurred and is
continuing and (b) Borrower shall have provided evidence to Collateral Agent
satisfactory to Collateral Agent in its reasonable discretion that Borrower has
achieved product revenues (as determined under GAAP) of greater than or equal to
$[***] on a trailing six-month basis for the period ending March 31, 2020.


(b)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.


SECTION 3Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:


Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
has been marked with "[***]" to indicate where omissions have been made.







--------------------------------------------------------------------------------





(a)Fees and Expenses. Borrower shall have paid (i) to Collateral Agent a
fully-earned, non-refundable amendment closing fee in the amount of $[***], to
be shared between the Lenders in accordance with their respective Pro Rata
Shares, (ii) all invoiced costs and expenses then due in accordance with Section
5(d), and (iii) all other fees, costs and expenses, if any, due and payable as
of the Amendment Effective Date under the Loan and Security Agreement.


(b)This Amendment. Collateral Agent shall have received this Amendment, executed
by Collateral Agent, the Lenders and Borrower.


(c)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:


(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and


(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
(iii)

SECTION 4Representations and Warranties. To induce the Lenders to enter into
this Amendment, Borrower hereby confirms, as of the date hereof, (a) that the
representations and warranties made by it in Section 5 of the Loan and Security
Agreement and in the other Loan Documents are true and correct in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, provided, further, that to the
extent such representations and warranties by their terms expressly relate only
to a prior date such representations and warranties shall be true and correct as
of such prior date; (b) that there has not been and there does not exist a
Material Adverse Change; (c) that the information included in the Perfection
Certificate delivered to Collateral Agent on the Effective Date, as updated by
Exhibit A attached to the First Amendment, and as further updated by Exhibit A
attached hereto, is true and correct; (d) Lender has and shall continue to have
valid, enforceable and perfected first-priority liens, subject only to Permitted
Liens, on and security interests in the Collateral and all other collateral
heretofore granted by Borrower to Lender, pursuant to the Loan Documents or
otherwise granted to or held by Lender; (e) the agreements and obligations of
Borrower contained in the Loan Documents and in this Amendment constitute the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by the application
of general principles of equity; and (f) the execution, delivery and performance
of this Amendment by Borrower will not violate any law, rule, regulation, order,
contractual obligation or organizational document of Borrower and will not
result in, or require, the creation or imposition of any lien, claim or
encumbrance of any kind on any of its properties or revenues. For the purposes
of this Section 4, each reference in Section 5 of the Loan and Security
Agreement to “this Agreement,” and the words “hereof,” “herein,” “hereunder,” or
words of like import in such Section, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.


SECTION 5Miscellaneous.


(a)Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.


(i)Except as expressly amended pursuant hereto or referenced herein, the Loan
and Security Agreement and the other Loan Documents shall remain unchanged and
in full force and effect and are hereby ratified and confirmed in all respects.
The Lenders’ and Collateral Agent’s execution and delivery of, or acceptance of,
this Amendment shall not be deemed to create a course of dealing or otherwise
create any express or implied duty by any of them to provide any other or
further amendments, consents or waivers in the future.


(ii)Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan and Security Agreement and the other Loan Documents,
(2) reaffirms, ratifies and confirms the grant of security under Section 4.1 of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement,
and with effect from (and including) the Amendment Effective Date, such grant of
security in the Collateral: (x) remains in full force and effect notwithstanding
the amendments expressly referenced herein; and (y) secures all Obligations
under the Loan and Security Agreement, as amended by this Amendment, and the
other Loan Documents, (4) agrees that this Amendment shall be a “Loan Document”
under the Loan and Security Agreement and (5) agrees that the Loan and Security
Agreement and each other Loan Document shall remain in full force and effect
following any action contemplated in connection herewith.





--------------------------------------------------------------------------------







(iii)This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. Nothing in this Amendment is intended, or shall
be construed, to constitute an accord and satisfaction of Borrower’s Obligations
under or in connection with the Loan and Security Agreement and any other Loan
Document or to modify, affect or impair the perfection or continuity of
Collateral Agent’s security interest in, (on behalf of itself and the Lenders)
security titles to or other liens on any Collateral for the Obligations.


(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.


(c)No Reliance. Borrower hereby acknowledges and confirms to Collateral Agent
and the Lenders that Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.


(d)Costs and Expenses. Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the
reasonable, documented out-of-pocket costs and expenses of Collateral Agent and
the Lenders party hereto, and the reasonable, documented fees and disbursements
of counsel to Collateral Agent and the Lenders party hereto, in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Amendment
Effective Date or after such date.


(e)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.


(f)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.


(g)Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.


(h)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.


(i)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.


(j)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.


[Balance of Page Intentionally Left Blank; Signature Pages Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
BORROWER:


GENMARK DIAGNOSTICS, INC.,
as Borrower




By: /s/ Johnny Ek    
Name: Johnny Ek
Title: CFO




CLINICAL MICRO SENSORS, INC.,
as Borrower




By: /s/ Johnny Ek    
Name: Johnny Ek
Title: CFO




OSMETECH INC.,
as Borrower




By: /s/ Johnny Ek    
Name: Johnny Ek
Title: CFO













--------------------------------------------------------------------------------







|
COLLATERAL AGENT AND LENDERS:


SOLAR CAPITAL LTD.,
as Collateral Agent and a Lender




By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




SUNS SPV LLC,
as a Lender




By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory






SCP PRIVATE CREDIT INCOME FUND SPV LLC,
as a Lender




By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory









--------------------------------------------------------------------------------







Exhibit A
[Intentionally Omitted]





